Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 1 of 66 PageID #: 146

                                                                       tN CLEWS OfrtCS
                                                                  LI 8 DiSTWiCT COURT EOJ

 UNITED STATES DISTRICT COURT                                     ^ JUN 2 6 20t3
 EASTERN DISTRICT OF NEW YORK




 Assets Recovery 23,LLC,
              Plaintiff,                              CASE NO: 19cv02628(ENV-SJB)
        -vs-

                                                             Verified Answer of
                                                          Defendant Kahlil Gasper
 Kahlil Gasper
                 Defendant,Pro Se.

                                           -X


 Defendant Kahlil Gasper, as and for the Verified Answer to the allegations ofPlaintiff

 Assets Recovery 23,LLC set forth in the Complaint in this action respectfully answers as

 follows:


                                                 I.
                                 ADMISSIONS AND DENIALS




 1. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 1 ofthe verified complaint, except admits that Plaintiff purports to assert claims

     pursuant to the New York State Real Property Actions and Proceedings Law("RP APL"),

     and that the premises against which plaintiff asserts its claims is commonly known as 187-40

     Sullivan Road, Saint Albans, New York, NY 11412.

 2. Defendant lacks sufficient knowledge or information to determine the truth ofthe allegations

     contained in paragraph 2 ofthe Complaint. Defendant avers that it has no knowledge of any

     involvement with Plaintiff limited liability company and has received no communication or
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 2 of 66 PageID #: 147




     correspondence from it. In reference to Plaintiff, Assets Recovery 23,LLC,Defendant calls

     into question the sole owner, and manager, James Fratangelo. He is also the sole owner and

     manager of Brightstar Asset Management I, LLC,the alleged immediate predecessor, and is

     clearly a financial predator who acts solely for the purpose of bringing lawsuit actions. In

     November 2016,1 received an anonymous phone call, advising me that James Fratangelo

     was found guilty offraud. James Fratangelo was also taken to court by his former business

     partners, John Olsen, and Daniel Cooseman,in which he was accused offraudulent actions

     in co-owned businesses, including Plaintiff, Assets Recovery 23. The Court should bring

     James Fratangelo's credibility into question in this case.

 3. Defendant lacks sufficient knowledge or information to determine the truth ofthe allegations

     contained in paragraph 3 of the verified complaint. Defendant avers that it has no knowledge

     of any involvement with the Plaintiff, Assets Recovery 23,LLC and has received no

     communication or correspondence from it.

 4. Defendant admits the allegation contained in paragraph 4 ofthe verified complaint insofar^

     it asserts factual claims against him including where he resides: 3185 Peilita Avenue,Los

     Angeles, CA 90039. Defendant is co-owner ofthe property on 187-40 Sullivan Road, Saint

     Albans, NY 11412.1 inherited this house from our grandmother, Shirley Redmon in 2000,

    free and clear ofany debts. Otherwise, Defendant denies having any knowledge or

    information sufficient to form a belief as to the truth of the allegations contained therein, and

     respectfully refers any questions oflaw contained there to to the Court.

 5. Defendant admits to knowing my sister, Marlena Gasper, who upon information and belief^

    is a resident and citizen ofthe State of California, having an address at 23709 \^a Segovia,
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 3 of 66 PageID #: 148




     Murrieta, CA 92562. My sister, Mariana Gasper is co-owner ofthe property on 187-40

     Sullivan Road, Saint Albans, NY 11412. We inherited our house from our grandmother,

     Shirley Redmon in 2000,free and clear of any debts. Though I am her brother and co-owner,

     I cannot compel her to come to court. I do not believe that she has been properly served in

     this matter. Otherwise, Defendant denies having any knowledge or information sufBcient to

     form a belief as to the truth ofthe allegations contained therein, and respectfully refers any

     questions oflaw contained there to to the Court.
                                                                                                      I




 6. Defendant admits to knowing my sister, Almitra Gasper as the only relevant John Doe in this

     case as the resident at 187-40 Sullivan Road, Saint Albans, NY 11412. She also inherited this

     house from our grandmother, Shirley Redmon in 2000. Otherwise, Defendant denies having

     any knowledge or information sufficient to form a belief as to the truth ofthe allegations

     contained in paragraph 6 ofthe Complaint, and respectfully refers any questions oflaw

     contained thereto to the Court.


 7. Defendant denies having any knowledge or information sufficient to form a belief as to the

     truth ofthe allegations contained in paragraph 7 ofthe Complaint, and respectfully refers aiiy

     questions oflaw contained thereto the Court.

                                  nTRISDirTTON AND VENTTE


 8. Paragraph 8 ofthe verified complaint consists oflegal conclusions to which no response is

     required. To the extent that paragraph 28 contains factual allegations. Defendant denies

     knowledge or information sufficient to form a belief as to the allegations in paragraph 8 of

    the verified complaint.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 4 of 66 PageID #: 149




 9. Defendant denies each and every allegation in Paragraph 9 ofthe verified complaint.

     PlaintifTs alleged predecessors in interest have brought at least two prior actions seeking

    foreclosure ofthe mortgage at issue in this litigation; the meritorious hearing ofthe State

     court. Liquidation Properties v. Gasper, et al. Index No. S3669/2009 filed in Queens

     Supreme Court, and dismissed by an order entered March 11, 2014 by the Honorable David

     Elliot, attached as Exhibit 1.1 am enclosing the motion my lawyer filed as a reference,

    "Affirmation in Opposition to PlaintifTs Motion for Summary Judgment," filed in the

     Supreme Court ofthe State ofNew York County of Queens by my lawyer, S. John LeNoir,

     Esq., ofLENOIR LAW FIRM,PLLC,attached as Exhibit 2. In this case, my lawyer pointed

     out that"It is abundantly clear that plaintifflacks admissible evidence to prove a single

     element ofa foreclosure claim." Plaintiff also brought a lawsuit in 2015,Assets Recovery v.

     Gasper. Civil Action No. J5cv5049, which was also dismissed.

                          AS FOR THE FIRST CAUSE OF ACTION


 10. Defendant denies the allegations in paragraph 10 ofthe verified complaint, except admits he
                                                                                                      j


     signed a promissory note with Argent Mortgage. With respect to the document attached as 1 o

    the verified complaint. Defendant denies knowledge or information sufficient to form a

     belief that the document is a true and correct copy ofthat which it purports to be. Defendani

    further avers that, upon information and belief. Plaintiff, as well as entities purported to be

    Plaintiffs predecessors-in-interest have designed forms and documents to give the illusion of

     an obligation; however, no such obligation was lawfully created, as alleged.

 11. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 11 ofthe verified complaint. Defendant further avers that the "Allonge to Note"
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 5 of 66 PageID #: 150




     alleging to further endorse the note attached as part of Exhibit C on page 38 ofthe verified

     complaint is inadmissible since is has no recorded date, and is paid to the order ofPlaintiff,

     Assets Recovery 23,LLC,from Brightstar Asset Management I, LLC,both of which are

     owned by James Fratangelo, signed to him, by him with no affidavit, notarized signature, or

     even as much as a witness.


 12. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 12 ofthe verified complaint.

 13. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 13 ofthe verified complaint.

 14. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 14 ofthe verified complaint.

 15. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 15 ofthe verified complaint.

 16. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 16 ofthe verified complaint.

 17. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 17 ofthe verified complaint. Defendant further avers that the documents provided

     by the Plaintiffin their verified complaint, as evidenced by an Expanded Title Search,

     conducted by Gold Abstract, on September 11, 2015, attached as Exhibit 3, page 2, clearly

     provides a timeline which proves the Plaintiff's Lack of Standing. This information is also

     documented in the Plaintiff's verified complaint filed in this action against me. The Countyj's

    records show that that an assignment was made from GDBTI Trust 2011-1 to Brightstar
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 6 of 66 PageID #: 151




     Asset Management,I, LLC on February 4,2015,found on page 47 and page 48 ofthe

     verified complaint but somehow Brightstar Asset Management I, LLC assigned the mortgage
                                                                                                    I




     to Assets Recovery 23,LLC,on January 21, 2015,two weeks earlier, found on page 52 and

     page 53 ofthe verified complaint. It should be noted as it was previously, that James

     Fratangelo is the sole owner and manager of both Brightstar Asset Management I, LLC,and

     Assets Recovery 23, LLC,and should be called in to answer to this discrepancy.

 18. Defendant avers that a company could not have assigned a note before they diemselves

     received it. It is my belief, therefore, that the Plaintifflacks standing to bring this case

     forward, and furthermore, that no other company can now or in the future have such

     standing. This case should be dismissed with prejudice for this reason alone.

 19. Defendant denies knowledge or information sufficient to form a belief as to the allegations in

     paragraph 19 ofthe verified complaint.

 20. Defendant denies the allegations contained in paragraph 20 ofthe verified insofar as it is the

     "holder" as lawfully defined. Defendant avers that mere possession, especially as in multiple

     forms presented within the complaint, establishes nothing more than Plaintiff has obtained

     multiple copies of documents from unknown sources.

 21. Paragraph 21 ofthe verified complaint consists oflegal conclusions to which no response is

     required. Defendant denies each and every allegation in paragraph 21 ofthe verified

     complaint.

 22. Paragraph 22 ofthe verified complaint consists oflegal conclusions to which no response is

     required. To the extent paragraph 22 contains factual allegations, Defendant denies each and
                                                                                                        i



     every allegation in paragraph 22 ofthe verified complaint.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 7 of 66 PageID #: 152




 23. Defendant denies the allegations contained in paragraphs 23 ofthe verified complaint.

     Defendant avers that there is no evidence that could support the indebtedness owed to

     Plaintiff as alleged.

 24. Paragraph 24 ofthe verified complaint consists oflegal conclusions to which no response is

     required. To the extent paragraph 24 contains factual allegations. Defendant denies each and

     every allegation in paragraph 24 ofthe verified complaint.

 25. Defendant denies each and every allegation in paragraph 25 ofthe verified complaint insofar

     as the allegation is based upon the false premise that Defendant received the "Default

     Notices" or that the "Default Notices" were effective as a matter oflaw.

 26. Paragraph 26 ofthe verified complaint consists oflegal conclusions to which no response is

     required. To the extent paragraph 26 contains factual allegations. Defendant denies each and

     every allegation in paragraph 26 ofthe verified complaint.

 27. Paragraph 27 ofthe verified complaint contains a request for relief, to which no response is

     required.

 28. Paragraph 28 ofthe verified complaint contains a request for relief, to which no response is

     required.

 29. Paragraph 29 ofthe verified complaint consists oflegal conclusions to which no response is

     required. To the extent that paragraph 29 contains factual allegations. Defendant denies

     knowledge or information sufficient to form a belief as to the allegations in paragraph 29 of

     the verified complaint.

 30. Defendant denies each and every allegation in Paragraph 30 ofthe verified complaint.

     Plaintiff s alleged predecessors in interest have brought at least two prior actions seeking
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 8 of 66 PageID #: 153




     foreclosure ofthe mortgage at issue in this litigation: Liquidation Properties v. Gasper, et al..

    Index No. 33669/2009 filed in Queens Supreme Court, and dismissed by an order entered

     March 11, 2014 by the Honorable David Elliot. This case was also brought in 2015,Assets

     Recovery v. Gasper. Civil Action No. 15cv5049, also dismissed.

                                                   n
                                             DEFENSES
                                      First Aflfirroative Defense
                                               Standing

 31. Defendant repeats the matters set forth in paragraphs 1 through 30 herein as though fully set

     forth at length.

 32. Upon information and belief, Plaintifflacks standing to sue because it was not the holder or

     assignee ofthe subject promissory note at the time this action was commenced.

 33. Even if Plaintiffcould prove standing,I believe there is insufficient evidence to establish the

     right to foreclose.

 34. As such. Plaintiff lacks standing to bring this foreclosure action, and the verified complaint

     should be dismissed.

                                    Sftpond Affirmative Defense

                             Failure to meet the statute of limitations.


 35. The statute oflimitations bars this action in that the events described in the complaint

     occurred at least ten years before this lawsuit was commenced.

                                     Third Affirmative Defense

                                 Failure to State a Cause of Action

 36. PlaintifTs complaint fails to state a cause of action insofar as plaintiff is not the holder or

     assignee ofthe promissory note giving rise to this action and is not a real party in interest

     with respect to the subject property.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 9 of 66 PageID #: 154




 37. As such, the verified complaint should be dismissed.

                                                 ni
                                       COUNTERCLAIMS


 38. Defendant references a Primary Loan Audit completed by Samaritan Financial on July 15,

     2009, attached as Exhibit 4,that establishes the facts underlying Affirmative Defenses and

     Counterclaims. I respectfully request the Court to consider and resolve these counterclaims

     at the same time as the Plaintiff's claims. I truly hope that the court consider the many ways

     that my rights were violated.

                                        First Counterclaim

          No preliminary disclosures were given and no Good Faith Estimate was issues


 39. No preliminary disclosures were provided as required by 12 CFR §226.17(b)and 226.19(a).

     Defendant received no TILA disclosures at all. As a general rule, disclosures must be made

     before "consummation" oftransaction. The disclosures need not be given at any particular

     time before consummation,except in certain mortgage transactions and variable rate

     transactions secured by the consumers principle dwelling with a term greater than one year

     under § 226.19. Under § 226.19 the disclosures are to be given within 3 days ofgiving

     application or 3 days before consummation or whichever is earlier. No Itemization ofamount

     financed or disclosure telling Mr. Gasper he is entitled to that disclosure in writing was given

     as required by 12 CFR § 226.18(c). 12 CFR § 226.18(c): Itemization ofamount financed.

 40. No Good Faith Estimate was issued. The real Estate Settlement and Procedures Act(RESPA)

     requires creditors to provide a good faith estimate of closing costs and a settlement statement

     listing the amounts paid by the consumer. Because a Good Faith Estimate was never received
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 10 of 66 PageID #: 155




     until the closing date. Defendant was denied the ability to determine ifthe true cost ofthe

     loan was excessive, therefore also denying me the opportunity to shop for more affordable

     lending terms. This is Negligent and a Breach ofFiduciary Duty and This is a violation of

     the following: RESPA 12 USC §2604(c); Regulation X24 CFR §3500.7; Regulation Z 12

     CFR §226.19(a); The Good Faith Estimate(GFE)of amounts/range of settlement costs

    (24CFR3500.7); The Unfair and Deceptive Practices Act; The Consumer Protection Act; The

     Truth in Lending Act(TILA)15 USC sec.1601 (a)informed use of credit; and The

     Consumer Loan Act.


                                        Second Counterclfliin
                                  No IVuth in Lending was issued

 41. No TIL(Truth-in-Lending) was issued. The Truth-in-Lending Act requires "clear and

     conspicuous" disclosure to borrowers ofthe key provisions oftheir mortgages. This includes

     such details as the eventually reset interest rate, specific loan terms, and the total dollar

     amount the mortgage will cost over time.

 42. Failure to provide a signed copy ofthe TIL is a violation ofthe Truth in Lending Act as well

     as the Real Estate Settiement and Procedures Act rendering the loan void and unsecured.

     Damages allowed by 15 USC § 1640(a): Actual: $2000, Twice the Finance Charge: $4000,

     Statutory Penalty: $2000, and Costs and Attorney Fees.


                                        Third rounterclaim

                   No broker contract was given as required by NY state law


 43. No Broker contract was given as required by NY state law. Mortgage loan broker owes to

     both lender investor and borrower a fiduciary duty of highest good faith and is charged with
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 11 of 66 PageID #: 156




     duty offullest disclosure of all material facts concerning transaction that might affect lender

     investor's or borrower's decision. Barry v. Raskov(App.2 Dist. 1991)283 Cal.Rptr.463. 232

     Cal.App.3d 447. Defendant seeks damages of$4,000.00, plus costs and attorney fees.

                                       Fourth Counterclaim
                No explanation of the closing documents and fees was provided

 44. No explanation ofthe closing documents and fees was provided. Defendant was compelled

     to proceed with the closing and signed the loan documents under duress and coercion. This is

     Negligent, a Breach ofFiduciary Duty and is in direct violation ofthe following:(UDAP)

     Unfair and Deceptive Practices, The(EGOA)Equal Credit Opportunity Act 15USC §1691 to

     169If, The Consumer Loan Act, and The Consumer Protection Act.

                                        Fifth Counterclaim

  The loan officer steered towards a high risk loan based on high interest payments,and fees

 45. Some banks and mortgage companies steer customers to high rate lenders, including those

     customers who have fair or good credit, have ample money to put down,and can prove their

     income would be eligible for a conventional loan. In some cases, the customer is turned

     away before completing a loan application. In other cases, the loan application is denied and

     the borrower is referred to a high rate lender in order to get the deal done. The high rate

     lender is often an aftiliate ofthe mortgage company, and kickbacks or referral fees are paid

     as an incentive to steer the borrower to that lender. This is called Loan Steering and is illegal

     The loan officer made a decision to put Defendant in a high risk loan based on high interest

     payments, and fees that have put Defendant in jeopardy oflosing his home. This is

     Negligent, a Breach ofFiduciary Duty and is in direct violation ofthe following:(UDAP)
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 12 of 66 PageID #: 157




     Unfair and Deceptive Practices, The(ECOA)Equal Credit Opportunity Act 15USC §1691 to

     1691f, and The Consumer Loan Act.

                                         Sixth rounterclaim

  Failure to provide Mortgage Broker Business Contract prior to consummation ofthe loan
                                                                                                  i



 46. Failure to provide Mortgage Broker Business Contract prior to consummation ofloan

     Defendant did not receive a copy ofthe Mortgage Broker Business Contract which outlines

     in detail the terms of the loan, broker fees, application fee, deposit, and services to be

     provided by mortgage brokerage business. Because Mr. Gasper failed to receive a copy of

     the aforementioned document, he was left unaware ofthe loan terms, interest rate,

     application, mortgage broker fee, yield spread premium and all other applicable fees. This is

     Negligent, a Breach ofFiduciary Duty and is in direct violation ofthe following: Chapter

     454-Mortgage Brokers & Solicitors(Written Agreements),RESPA(Real Estate Settlement

     and Procedures Act), Truth in Lending Act, Equal Credit Opportunity Act,(UDAP)Unfair

     and Deceptive Practices Act, and The Consumer Protection Act.

                                       Seventh Counterclaim
                 The amount financed on the IVuth-in-Lending is understated

 47. Anjrthing affecting the amount financed is a material violation ofthe ULA.This renders the

     TILA disclosure ineffective. Defendant seeks damages allowed by 15 USC § 1640(a): of

     $4000, which is twice the finance chaige, as well as a statutory penalty of$2000, plus costs

     and attorney fees.

                                        Eighth Counterclaim
                          Defendant was charged twice for the same service
 48. Defendant was charged twice for the same service, and seeks damages for the Loan

     origination fee of $8,625.00(2.5% ofloan amount), and broker fee of $1,000.
     Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 13 of 66 PageID #: 158




                                             RELIEF REQUESTED


       WHEREFORE defendant asks this Court to dismiss the complaint and enterjudgment in favor

       ofdefendant. Defendant is prepared to secure legal representation and plead my case against th|e
                                                                                                     i

       Plaintiff in the court oflaw. Defendant respectfully requests the Court tojudge my case based on

       its merits, not by default. Defendant respectfully requests that this Court:

            a. dismiss the verified complaint for lack of standing;

            b. dismiss the verified compliant for failure to meet the statute oflimitations;

            c. dismiss the verified compliant for failure to state a cause of action;

            d. award reasonable costs of this action to Defendant;

            e. direct the Queens County Clerk's Office to cancel the notice of pendency associated with

                this action; and

            f. award such other and further relief as this court deemsjust and proper.

       Dated: June 25,2019

J    ROBER7R.ircEviLL7
g NOTARYPUBUC-CAUFORNIA ^
                                     t
                                     ^
                                                              Respectfully submitted,
m    LOS ANGELES COUNTY
    COMMISSION i 2132200



       Sworn to before me this ^                              Kahlil Gasper           //
       day of              , ,201^                            Defendant Pro Se
                                                              3185 PerlitaAve.
                                                             Los Angeles, CA 90039
       Notary                                                (917)517-9006



       To: Attomeysfor PlaintiffAlan Weinreb,Esq. and Alyssa Kapner,Esq.
       THE MARGOLIN & WEINREB LAW GROUP,LLP
       165 Eileen Way, Suite 101
       Syosset, NY 11791
       Tel:(516)945-6055
       alan@nyfclaw com alyssa@nyfclaw.com
       Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 14 of 66 PageID #: 159


CAUFOimaA ALL-ra^POSS ACeCINIOWLEPGiiEm                                                                CIVIL CODE §1189
                                                                                         %-^.:Vv V




  A notary public or otiier officer completing this certificate verifies only the identity of the individual'who signed the
  document to which this certificate is attached, cr.:! iiot the truthfulness, accuracy, or validity of that document.


State of California
                          Los Angeles
County^
   intvof             ,
                                                                Robeit R ^cEwiily/Notary Public
On                                    before me.
                 Date                                           Here Insert Name and Title of the Officer

personally appeared
                                                               Name(s) of Slgner(s)


who proved to me on the basis of satisfactory evidence to be the^erson(«) whose name(4^1js^?!
     )scribed to the within instrument and ackno\5£lfidged to me th^he/che/they executed the same in
hi^iei/U ieir authorized capacityO'es), and that bjj^is^jef/their signatut^)on the instrumentthe person(si
  the entity upon behalf of which the person(a) acted, executed the instrument.
                                                            I certify under PENALTY OF PERJURY under the lawjs
                                                           of the State of California that the foregoing paragraph
                                                           is true and correct.

                                     ^^^ g                  WITNESS my hand and official seal.
         J      W^JtMCEVUIY
         S NOTARY PUBUC-CALIFORNIA
         1     LOS ANGOES COUNTY
         2 COMMISSION *21322(K)
         lMYC(»<M.tXWRBOCT.30.2019   mI                     Signatur
                                                                                  Sianmure of N          ary Public




              Place Notary Seal Above
                                                       OPTiONAL
   Though this section is optional, completing this information can deter alteration of the document or
                       fraudulent reattachment of this form to an unintended document.
Description of Attached Document
Title or Type of Document:
Document Date:                                                          •          Number of Pages:
Signer(s) Other Than Named Above:
OapaGity{ies) Claimed by Signer(s)
Signer's Name:                                                   Signer's Name:
□ Corporate Officer ~ Title(s):                                  □ Corporate Officer — Title(s):
□ Partner — □ Limited □ General                                  □ Partner — □ Limited               □ Genera)
□ Individual    □ Attorney in Fact                               □ Individual           □ Attorney in Fact
□ Trustee             □ Guardian or Conservator                  □ Trustee              □ Guardian or Conservator
□ Other:                                                         □ Other:
Signer Is Representing:                                          Signer Is Representing:


(02015 National Notary Associarion » www.NationalNotary.org • 1-800-US NO i ARY (1-800-876-6827)                 Item ff590?
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 15 of 66 PageID #: 160




 Exhibits:


  1. Supreme Court Decision

 2. Lenoir Reponse

 3. Gold Abstract Expanded Htle Search

 4. Samaritan Load Audit
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 16 of 66 PageID #: 161




         EXHIBIT 1
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 17 of 66 PageID #: 162

         •"i.




    Short Form Order
                                                                                              fei Va ^

                    NEW YORK SUPREME COURT - QUEENS COUNTY


    Present: HONORABLE          DAVID ELLIOT               IAS Part R
                                     Justice



    LIQUIDATION PROPERTIES,INC.,                           Index
                                Plaintiff,                 No.       33669           2009


                                                           Motion
                  - against -                              Date     December 16.         2013


    MARLENA GASPER,et al.,                                 Motion
                                Defendant.                 Cal. No. 86


                                                           Motion
                                                           Seq. No. _L.

    The following papers numbered 1 to 16 read on this motion by plaintifffor an order,inter
    alia, granting it summary judgment against defendant Kahlil Gasper.

                                                                               Papers
                                                                               Numbered


          Notice of Motion - Affirmation - Exhibits.                               1-7
          Answering Affirmation.- Exhibits                                        8-13
          Reply                                                                  14-16


          Upon the foregoing papers it is ordered that the motion is determined as follows:

          This action was commenced by filing ofthe summons and complaint and lis pendens
    on December 16,2009. The summons and complaint was served on each ofthe defendants
    between the dates ofDecember 19, 2009 and December 21,2009. Only defendant Kahlil
    Gasper answered the complaint. A mandatory settlement conference was held,and by order
    ofCourt Attorney-Referee Lepnard N.Florio dated February 17,2010,it was determined that
    defendant Kahlil Gasper did not reside at the subject premises, that the case had not been
    settled,and that same"shall proceed by Order ofReference/Motion." Plaintiffserved upon
    defendant Kahlil Gasper a demand for a verified bill of particulars and notice to admit on
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 18 of 66 PageID #: 163




    February 4,2011,to which no response was received. The instant motion,filed on August
    20,2013,ensued.

           To the extent that plaintiff seeks judgment by default against all non-appearing
    defendants,same is denied. Without explanation, plaintiffhas waited until the filing ofthis
    motion to move for a defaultjudgment against these defendants, including co-mortgagor
    defendant Marlena Gasper. As such, CPLR 3215(c) mandates dismissal ofthe complaint
    as to them (see also Wells Forgo Bank, N.A. v Chaplin, IQ? AD3d 881 [2013]; Kay
    Waterproofing Corp. v Ray Realty Fulton, Inc.,23 AD3d 624^2005]). It is noted that such
    an argument was raised by counsel for the Gasper defendants in opposition to the motion,
    and plaintiffs counsel did notaddress plaintiffs failure to initiate jarpceedings for entry of
    a defaultjudgment for over three years after the default and two years after demands were
    served on the appearing defendant Where plaintifffails to seel^ leave within one year after
    default, a reasonable excuse/or thp delay must be offered in order to avoid dismissal(see
    First Nationwide Bank v Pretel,240 AD2d 629[1997]). None was provided here.

           Inasrnuch as the action must be dismissed against defendants Marlena Gasper,New
    York City Environmental Control Board, and Reginald and Felicia Bolt-the two "Does"
    herein served - plaintiff is not entitled to summary judgment against defendant Kahlil
    Gasper. Plaintiffcannot proceed tojudgment offoreclosure without these defendants(see
    Real Property Actions and Prpce^ings Law §§ 1311[1][with.respect to defendant Marlena
    Gasper and potentially the"Does"served]and[3] with respect to defendant New York City
    Environmental Control Board]).

          Accordingly,thp branch oft^e motion forsummaryjud^entagainst defendantKahlil
    Gasper is denied. The.-branch of the motion for default judgment against the remaining
    defendants is denied and the action against them is dismissed. The remaining branches of
    the motion are denied as academic.



    Dated: March 5,2014
                                                                    J.S.C.
                                        MAR 11 2014
                                      eOUWTY CLERK
                                     QUEENS CQIJMTV
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 19 of 66 PageID #: 164




                   EXHIBIT 2
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 20 of 66 PageID #: 165




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF QUEENS
                                             X    Index No. 33669/2009
  LIQUIDATION PROPERTIES, INC.
                                                  AFFIRMATION IN
              Plaintiff,                          OPPOSITION TO PLAINTIFF'S
                                                  MOTICXN FOR SUMMARY
              - against -                         JUDGMENT, ETC.
  MARLENA GASPER, KAHLIL GASPER, NEW
  YORK CITY ENVIRONMENTAL CONTROL BOARD;
  JOHN DOE #1" through 'VOHN DOE #10"

              Defendants.
                 L                           X

        S. JOHN LENOIR, an attorney duly licensed to practice law in

  the State of New York, hereby affirms the following under penalty

  of perjury:

        1.    I am a member of LENOIR LAW FIRM, PLLC, attorneys for

  defendants KAHLIL GASPER and MARLENA GASPER in the above-entitled

  action, and as such am familiar with the facts and circumstances

  herein.


       2.    I make this affirmation in opposition to plaintiff's

  motion for summary judgment striking the VERIFIED ANSWER to the

  unverified COMPLAINT; for a default judgment against the ''non

  appearing" defendants; for substitution of a new entity as

  plaintiff; to join additional individuals as defendants; and for
  an order of reference.


       3.    I make this Affidavit in support of an award of costs,

  sanctions and attorney's fees against the actual and proposed
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 21 of 66 PageID #: 166




  plaintiffs; and for such other and further relief as the Court
  deems just and proper.

       4.   Plaintiff is not entitled to summary judgment because

  defendants have an absolute defense to this foreclosure action

  that arose after defendant Kahlil Gasper's VERIFIED ANSWER TO

  FORECLOSURE COMPLAINT (Exhibit 1 hereto) was filed.

  Accordingly, the following defense could not be raised in the

  Verified Answer.


       5.   Defendant Marlena Gasper owns one-half of the subject

  premises. Marlena Gasper's signature appears on the alleged
  mortgage but not the alleged note.        She did not answer the

  complaint.    Plaintiff's time to make a motion for a default

  judgment against Marlena Gasper and the other "non appearing"
 defendants has long expired.        The branch of plaintiff's motion

 seeking default judgments should be denied as untimely.

       6. Since plaintiff cannot obtain a judgment in this action

  against one of the two owners and alleged mortgagors that it

 sued, it may not foreclose on the property jointly held.            The

 most that plaintiff can obtain is a monetary judgment against

  Kahlil Gasper.

       7.   An action for an unsecured money judgment is an action

 in law,    A foreclosure action is an action in equity,          plaintiff

 cannot obtain a judgment in this foreclosure action because
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 22 of 66 PageID #: 167




  plaintiff is not entitled to collect an unsecured debt in a

  foreclosure action.

        8.    Since plaintiff cannot secure a judgment of foreclosure,

  this foreclosure action should be dismissed.          Plaintiff must bring

  a new action and make timely motions for default judgments as

  necessary to protect its alleged right to foreclose.

        9. It is clear that plaintiff's attorneys were aware of this
  absolute defense to this action prior to making this motion.

  Defendants' absolute defense is the only practical reason why

  plaintiff would seek a default judgment against defendant MARLENA

  GASPER.     Plaintiff should be required to pay costs, sanctions and

  attorney's fees to defendants for seeking an untimely default

  judgment in pursuit of an illegal foreclosure.

        10.   Although not necessary to deny plaintiff's motion for

  summary judgment, summary judgment should also be denied to

  plaintiff for all of the following ''usual" reasons.

        11.   The proponent of a summary judgment motion must

  establish entitlement to judgment, as a matter of law, through
                                                                             V.
  evidence in admissible form.       C.P.L.R. Section 3212(b); Alvarez

  Prospect Hospital, 68 N,Y.2d 320, 324 (1986); Wineqrad v. New York

  University Medical Center, 64 N.Y.2d 851, 853 (1985); Frank Corp.

  V. Federal Inc. Co., 70 N.Y.2d 966 (1988); Rebecchi v. Whitmore,

  172 A.D.2d 600 (2nd Dept. 1991).        To justify the relief sought

  through summary judgment, plaintiff bears the burden to establish
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 23 of 66 PageID #: 168




  all the elements of its claim by evidentiary proof in admissible

  form.   Zuckerman v. City of Mew York, 49 N.y.2d 557 (1980);

  Winegrad, 64 N.Y.2d at 853; Martinez v. One Plus Rental Sys.^ 24j7
  A.D.2d 594 {2d Dept. 1998); Maines Paper & Food Service v.

  Restaurant Mgt., 229 A.D.2d 748, 750 (3d Dept. 1996).

        12.   In Alvarez, supra, the Court of Appeals stated that:

              the proponent of a summary judgment motion must

        make a prima facie showing of entitlement to judgment

        as a matter of law, tendering sufficient evidence to

        demonstrate the absence of any material issues of

        fact . . . .     Failure to make such a prima facie

        showing requires denial of the motion, regardless of

        the sufficiency of opposing papers . . . . Once this

        showing has been made, however, the burden shifts to

        the party opposing the motion for summary judgment to

        produce evidentiary proof in admissible form

        sufficient to establish the existence of material

        issues of fact which require a trial of the action,

        (emphasis supplied)

        13.   Hence, unless the movant makes out a prima facie showing

  of entitlement to judgment as a matter of law, the respondent has
  no burden to produce any evidence in opposition to the motion and
  summary judgment must be denied.         Also see McClue v. Battaglia,
  211 A.D.2d 625, 626 {2d Dept. 1995) (the court must deny summary
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 24 of 66 PageID #: 169




  judgment '^regardless of the insufficiency of the opposing
  papers.")

        14.    As set forth below, plaintiff has failed to make out a

  prima facie showing of entitlement to summary judgment as a matter
  of law.     Accordingly, defendant has no burden to produce any

  evidence to defeat this motion.

        15.         No affidavit from anyone in the plaintiff's or

  proposed plaintiff s organization been provided in support of
  plaintiff's motion for summary judgment.         Based upon that omission
  alone, plaintiffs motion should be denied for plaintiffs failure
  to provide evidence from anyone in its or its desired successor's
  organizations establishing that plaintiff has any right to take

  away defendant's house and deprive him of his day in court through
                                                                             I


  the extreme remedy of summary judgment.

        16.   In defendant's pro se answer, defendant denied all of

  the allegations in the complaint through a "general denial" by

  checking a box on a form provided by the Clerk of Supreme Court to

  enable pro se litigants to answer foreclosure actions.

        17.   Defendant's proper use of the form provided by the Court

  has put into controversy all issues relevant to the elements of
  plaintiffs claim pled in the unverified Complaint. Accordingly,
  in order to obtain a judgment of foreclosure, plaintiff has the

  burden to prove each and every element of its alleged claim.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 25 of 66 PageID #: 170




        18.   However# plaintiff has failed to establish any

  allegation in the unverified Complaint, nearly all of which

  contain multiple allegations in violation of pleading rules.

  Summary judgment should be denied for plaintiff's failure to prove

  any element of its alleged claim.

        19.   In support of its motion, plaintiff provides two fatally

  defective and inadmissible purported affidavits in an attempt to

  establish the elements of a foreclosure claim.          Plaintiff's first

  fatally defective purported affidavit is that of Jody Hodges

  allegedly executed in the County of Cook, State of Illinois on

  April 22, 2013.     Plaintiff's second fatally defective purported

  affidavit is that of William A. Fogleman allegedly executed in the

  Parish of East Baton Rouge, State of Louisiana on March 6, 2013.

  See Plaintiff's Exhibit J.

        20.   Both of the aforesaid fatally defective purported
                                                                            I
  affidavits were notarized outside of New York State.           Neither of

  the acknowledgments to the two out-of^state purported affidavits

  is in the proper form required by CPLR 2309, and neither of the

  purported acknowledgments contains a Certificate of Conformity

  as required by RPAPL Section 299-A.

        21.   Since the only two purported affidavits provided by

  plaintiff to establish the elements of its alleged claims are

  not in an admissible form acceptable under New York law, the two

  affidavits are not affidavits at all in New York and should not

                                       6
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 26 of 66 PageID #: 171




  be accepted as affidavits by a New York Court.          They are merely

  unsworn writings by persons whose names have never been heard

  before in this litigation. The inadmissible affidavits establish

  no element of plaintiff s alleged claim and cannot be used to

  meet plaintiffs initial burden to establish entitlement to

  judgment as a matter of law through evidence in admissible form.

  Accordingly, summary judgment should be denied.

        22.   Plaintiffs attorneys knew or should have known that

  both affidavits were invalid under the aforesaid provisions of

  New York Law governing out-of-state affidavits and made this

  frivolous motion in bad faith.       Plaintiff should be required to

  pay costs, sanctions and attorney's fees to defendant due to

  plaintiffs intentional misconduct.

        23.   Additionally, the contents of the two affidavits are

  also not in admissible form and should be disregarded as

  inadmissible hearsay.

        24.   Plaintiff appears to rely on the Business Records

  Exception to the Rule against Hearsay to claim that the contents

  of the two affidavits are admissible.

        25.   CPLR 4518, Business Records, states in pertinent part:

        (a) Generally. Any writing or record, whether in the

  form of an entry in a book or otherwise, made as a

  memorandum or record of any act, transaction, occurrence or

  event, shall be admissible in evidence in proof of that
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 27 of 66 PageID #: 172




  act, transaction, occurrence or event, if the judge finds

  that it was made in the regular course of any business and

  that it was the regular course of such business to make it,

  at the time of the act, transaction, occurrence or event,

  or within a reasonable time thereafter...-

         26.   In People v. Kennedy, 68 N,Y.2d 569,579-80, 510

  N.Y.S.2d 853, 859-66; 503 N.E.2d 507, 507-8 (1986), the

  Court of Appeals set forth the foundation that must be

  established to qualify for the business records exception:

         (a) that the record be made in the regular course of

  business — essentially, that it reflects a routine,

  regularly conducted business activity, and that it be

  needed and relied on in the performance of functions of the

  business


         (b) that it be the regular course of such business to

  make the record (a double requirement of regularity) —

  essentially, that the record be made pursuant to

  established procedures for the routine, habitual,

  systematic making of such a record; and

         (c) that the record be made at or about the time of

  the event being recorded — essentially, that recollection

  be fairly accurate and the habit of routine of making the

  entries assured.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 28 of 66 PageID #: 173




        27.   The Affidavit of Jody Hodges does not say when she

  started working for Fay Servicing, LLC or when she began her

  position as Foreclosure Team Leader.

        28.   Plaintiff's motion contains no evidence that Fay

  Servicing, LLC had any relationship to this matter prior to

  the Power of Attorney dated 4/18/13 {Plaintiff's Exhibit

  1).   Ms. Hodge's Affidavit does not establish that she had

  any knowledge regarding the business records pertaining to

  this alleged loan before action was commenced three and

  one-half (3 1/2) years earlier on 12/16/09.

        29.   Ms. Hodges could not have gained any ''personal"

  knowledge regarding events prior to the filing of this action on

  12/16/09 from a review of anyone's loan documents and business

  records in 2013. Indeed, Ms, Hodges makes no allegation of

  personal knowledge of any records pertaining to the subject loan

  created before 12/16/09.

        30.   Plaintiff's attorney's subsequent recital of the

  elements of the business records exception in the invalid Hodges

  affidavit is entirely conclusory and unsubstantiated, and not

  based upon any personal knowledge possessed by Ms. Hodges.

        31.   Mr. Fogleman's affidavit fails to establish any

 element of the business records exception with regard to the

  relevant business records that were created before this action

  was commenced, and summary judgment should be denied for

                                       9
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 29 of 66 PageID #: 174




  plaintiff's failure to submit an affidavit in admissible form to

  establish any element of a foreclosure claim.

        32.   Since plaintiff has failed to provide a single

  affidavit in admissible form that establishes any element of a

  foreclosure claim, plaintiff has failed to establish entitlement

  to judgment as a matter of law and summary judgment should be

  denied regardless of the sufficiency of the remainder of these
                                                                            i


  opposition papers.

        33.   The second fatally defective purported affidavit

  annexed as Exhibit J (out of K) to plaintiff's motion bears the

  alleged signature of William A. Fogleman, who claims to hold the

  esteemed position of ^""EMPLOYEE" at SN Servicing Corporation.

  Based upon his job title, he may be an unpaid intern in charge

  of sanitizing doorknobs and signing affidavits in foreclosure

  actions.    There is no way to tell what his duties are from his

  fatally defective affidavit or if he had any business signing

  the defective affidavit.


        34.   As with Jody Hodges affidavit, the contents of the

  Fogleman Affidavit are inadmissible hearsay without a business

  records exception.     Mr. Fogleman does not say when he started

  working for SN Servicing Corporation or when he began his

  position as "^EMPLOYEE."     He does not allege that he had any

  knowledge of business records pertaining to this alleged loan

 before the action was commenced on 12/16/09.          Accordingly, Mr.

                                       10
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 30 of 66 PageID #: 175




  Fogleman lacks qualification to testify in support of the

  business records exception with regard to any pertinent records

  created before the commencement of this action.

        35.   Furthermore, Mr. Fogleman could not have gained any

  '"personal" knowledge regarding events prior to the filing of

  this action on 12/16/09, from a review of anyone's loan

  documents and business records in 2013.

        36.   Plaintiff's attorney's subsequent recital of the

  elements of the business records exception in the invalid

  Fogleman affidavit is entirely conclusory and unsubstantiated,

  and not based upon any personal knowledge possessed by Mr.

  Fogleman.

        37.   Mr. Fogleman's fatally defective affidavit fails to

  establish any element of the business records exception with

  regard to the relevant business records that were created before

  this action was commenced, and summary judgment should be denied

  for plaintiff's failure to submit an affidavit in admissible

  form to establish any element of a foreclosure claim,

        38.   Since plaintiff has failed to provide a single

  affidavit in admissible form that establishes any element of a

  foreclosure claim, plaintiff has failed to establish entitlement

  to judgment as a matter of law and summary judgment should be

  denied regardless of the sufficiency of the remainder of these

  opposition papers.

                                       11
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 31 of 66 PageID #: 176




        39.   EXHIBIT G to plaintiff's motion is a 49-page document

  called COMBINED NOTICE TO ADMIT GENUINENESS OF PAPER OR DOCUMENT

  AND TRUTH OF MATTERS OF FACT with Affidavit of Service both

  dated 2/4/11.     In his Affirmation, plaintiff's attorney claims

  that a COMBINED NOTICE TO ADMIT was served upon defendant KAHLIL

  GASPER and that defendant had failed to respond in time to the

  notice to admit thereby admitting all allegations necessary to

  foreclose and summary judgment should be granted based upon

  defendant's alleged admissions (by omission) of the elements of

  plaintiff's claim.

        40.   Plaintiff's attorney has no personal knowledge of

  whether a notice to admit was served upon defendant KAHLIL

  GASPER.


       41.    It is possible that the notice to admit may have been

  excluded from an envelope containing other documents due to law

  office failure.    Perhaps the person stuffing the envelope in

  plaintiff's high volume foreclosure firm failed to include the

 notice to admit.      Perhaps the person realized the mistake

  afterward but did not tell anyone to avoid repercussions.            As a

  result, perhaps the person mailing the envelope (even if the

 same person) did not know what was not inside the envelope she

 claims to have mailed.


       42.    In contrast to plaintiff's attorney's baseless opinion

 that the COMBINED NOTICE TO ADMIT was served upon defendant

                                       12
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 32 of 66 PageID #: 177




   Kahlil Gasper, the Affidavits of Kahlil Gasper and his wife

  Julia Grob annexed and incorporated herein make it abundantly

  clear that they never received a COMBINED NOTICE TO ADMIT or any

  other document requesting admissions of any kind.           Both husband

  and wife are absolutely certain that they did not receive such a

  document for the reasons stated in their Affidavits.


        43.   There is no reason to believe that both Kahlil Gasper

  and Julia Grob have perjured themselves in their Affidavits.             A

  foreclosure action is an action in equity.          To conclude without

  proof that both Kahlil Gasper and his wife were lying under oath

  and to grant summary judgment based upon plaintiff's patently

  invalid notice to adroit would be extremely inequitable.

        44.   Furthermore, the COMBINED NOTICE TO ADMIT GENUINENESS

  OF PAPER OR DOCUMENT AND TRUTH OF MATTERS OF FACT is invalid


  because it demands that defendant admit all of the elements of


  plaintiff's alleged foreclosure claim which defendant already

  denied in his Verified Answer (Exhibit 1 hereto).           CPLR 3123

  limits the scope of a notice to admit to matters ''as to which

  the party requesting the admission reasonably believes there can

  be no substantial dispute at the trial..."

        45.   Plaintiff's attorney's patently improper use of a

  notice to admit to obtain admissions of every element of its

  alleged foreclosure claim is yet another reason why plaintiff



                                       13
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 33 of 66 PageID #: 178




  should be required to pay costs, sanctions and attorney's fees
                                                                              I




  to defendant.


        46.   It is abundantly clear that plaintiff lacks admissible

  evidence to prove a single element of a foreclosure claim.             By

  speculating that defendant admitted all of the elements of

  plaintiff's claim, plaintiff sought to eliminate its otherwise

  insurmountable problems of proof of entitlement of judgment as a

  matter of law.


        47.   Since plaintiff has failed to make ^'a prima facie

  showing of entitlement to judgment as a matter of law, tendering

  sufficient evidence to demonstrate the absence of any material

  issues of fact," summary judgment should be denied ^^regardless

  of the sufficiency of opposing papers."         Alvarez, supra.

        48.   Since plaintiff has failed to make the aforesaid prima

  facie showing, the burden has not shifted to the defendant to

  produce evidentiary proof in admissible form sufficient to

  establish the existence of material issues of fact which require

  a trial of the action.      Alvarez, supra.     Accordingly,

  plaintiff's summary judgment motion should be denied solely

  based upon plaintiff's failure to show entitlement to judgment

  as a matter of law.


        49.   Additionally, any document attached to a summary

  judgment motion must itself be admissible.         See, e.g., Lewis v.

  General Electric Company, 145 A.D.2d 728, 535 N,Y.S.2d 260 (3d.

                                       14
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 34 of 66 PageID #: 179




  Dept. 1988).     Unsworn documents containing hearsay, offered

  without the foundation to establish an exception to the rule

  against hearsay, are inadmissible.         E.g., Costa v. 1648 Second

  Ave. Rest., 221 A.D.2d 299, 300 {1st Dept. 1995), Therefore,

  plaintiff's exhibits, which plaintiff presents to establish

  elements of its claim against defendant, are inadmissible

  hearsay.    See Abbott, Duncan & Wiener v. Raqusa, 214 A.D.2d 412;

  413 (1st Dept. 1995); R.A. Associates v. Lerner, 245 A.D.2d 437,

  438 {2d Dept. 1997); PPG Industries v. A.G.P. Systems, 235

  A.D.2d 979, 980 {3d Dept. 1997); Romeo v. Schmidt, 229 A.D.2d

  992, 994 {4th Dept. 1996).

        50.   In addition to plaintiff's failure to meet its prima

  facie burden of establish entitlement to summary judgment as a

  matter of law, defendant has multiple meritorious defenses to

  this action each of which raises triable issues of fact that

  preclude the granting of summary judgment to plaintiff.

        51.   Through defendant's pro se general denial of the

  allegations in the complaint, all allegations in the complaint

  pertaining to plaintiff's alleged right to foreclose are in

  controversy.    It is unnecessary to list separately the elements

  of plaintiff's foreclosure claim that are disputed. All of the

  allegations pertaining to said elements are in controversy.

        52.   Since the complaint is unverified, there is no basis

  to believe in the veracity of any allegations in the complaint.
                                       15
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 35 of 66 PageID #: 180




  In fact, there is less reason to believe the allegations in the

  complaint than defendant's denial of all of the allegations,

  because defendant's VERIFIED ANSWER TO FORECLOSURE COMPLAINT is

  sworn to by a party with knowledge of the facts and

  circumstances of this matter.        Accordingly, defendant's denials

  should be given greater weight than the baseless allegations

  being denied.

        53.   Plaintiff's attorney's opinion that various unsworn

  documents attached to his motion of which he has no personal

  knowledge prove plaintiff's claims or disprove defendant's

  counterclaims has no evidentiary value and should not be

  considered by the Court in determining whether plaintiff or

  defendant is entitled to summary judgment against the other.

        54.   Unlike the copy of defendant's Verified Answer

  attached to plaintiff's motion as Exhibit E, defendant's actual

  VERIFIED ANSWER TO FORECLOSURE COMPLAINT•(Exhibit 1 hereto)

  includes and incorporates by reference the Primary Loan Audit

  completed by Samaritan Financial on July 15, 2009 that

  establishes the facts underlying defendant's Affirmative

  Defenses and Counterclaims.       It was sworn to by plaintiff

  through plaintiff's verification of the Verified Answer and is

  therefore admissible as proof of the merits of the

  counterclaims.




                                       16
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 36 of 66 PageID #: 181




        55.    Whether plaintiff owes money to defendant as a result

  of the counterclaims is a central disputed issue in this matter

   that should be resolved at the same time as plaintiff's claim.

   Plaintiff is not entitled to foreclose if it owes defendant more

  money than defendant owes plaintiff, if any.           Accordingly,

  summary judgment should be denied because the issues of fact

  raised in the Counterclaims must be resolved before it can be

  determined whether defendant owes money to plaintiff, or vice

  versa.



        56.   Additionally, defendant raises Lack of Standing to Sue

  as his first Affirmative Defense in his Verified Answer (Exhibit

  1 hereto).

        57.   The pertinent question in determining standing is who

  owned the alleged note when this action was filed on 12/16/09.

  The documentary evidence provided by plaintiff clearly shows

  that plaintiff did not own the note on the relevant date of

  12/16/09.

        58.   Paragraph 8(b) of the unverified Complaint

  (Plaintiff's Exhibit C) states "[t]hat the Plaintiff has a valid

  current assignment of mortgage as evidenced by a written

  instrument dated December 4, 2009, and sent to be recorded with

  the County Clerk/City Register of Queens County (Exhibit ^*C").

  The 12/4/09 Assignment of Mortgage to which the complaint refers



                                       17
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 37 of 66 PageID #: 182




  is buried in Plaintiff's Exhibit A but reproduced as Exhibit 2

  hereto for the Court's convenience.

        59.   Exhibit K to plaintiff's motion is an uncertified,

  inadmissible printout apparently from the New York Department of

  State website that states that as of March 23, 2010 plaintiff

  LIQUIDATION PROPERTIES, INC. became known as CITI PROPERTY

  HOLDINGS INC.     Additionally, the inadmissible purported

  affidavit of William A. Fogleman states that his employer SN

  Servicing Corporation was '''attorney in fact for Citi Property

  Holdings, Inc. f/k/a Liquidation Properties, Inc."           Mention of

  the inadmissible Plaintiff's Exhibit K or the inadmissible

  purported Affidavit of William A. Fogleman in this Affirmation

  or elsewhere shall not constitute a waiver of any right.

        60.   The 12/4/09 Assignment of Mortgage, however, was not

  to CITI PROPERTY HOLDINGS INC. but to CITIMORTGAGE, INC.

  Accordingly, CITI PROPERTY HOLDINGS INC. F/K/A LIQUIDATION

  PROPERTIES did not receive ownership of the loan as a result of

  the 12/4/09 assignment and therefore did not have standing to

  sue when it filed this action twelve days later on 12/16/09.

        61.   In considering the aforesaid, it should be noted that

  Citigroup is one of the largest financial conglomerates in the

  world.   Scores if not hundreds of entities under the Citigroup

  corporate umbrella have names starting with "Citi."           A transfer

  of property to a specific "Citi" entity does not constitute a
                                       18
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 38 of 66 PageID #: 183




  transfer to all of the other "'Citi" entities.          Nor does a

  transfer of property to a specific *^Citi" entity constitute a

  transfer any other Citi entity.           The assignment of the alleged

  mortgage and note to CITIMORTGAGE, INC was not an assignment to

  CITI PROPERTY HOLDINGS INC.       Plaintiff has presented no evidence

  that CITI PROPERTY HOLDINGS INC. F/K/A LIQUIDATION PROPERTIES

  had standing to sue on 12/16/09 and summary judgment should be

  denied on that basis alone.


        62.    Possession by plaintiff's attorney in 2013 of a

  photocopy of an alleged endorsed note (See Plaintiff's Exhibit

  A) that has been compared by plaintiff's attorney to the

  document photocopied does not establish that plaintiff had

  standing three and one-half years earlier on 12/16/09 when this

  action was commenced.      Plaintiff's attorney has no idea whether

  the document that he was comparing to its photocopy was in fact

  the original, duly endorsed note. The document photocopied may

  not have been the original promissory note.          It could have been

  a copy of a negotiable instrument indorsed in blank, which is

  worthless.    Only the original instrument is negotiable.          It

  could have been a forgery, which is also worthless except to win

  foreclosure cases.


       63.    Even if plaintiff had proved standing, that alone

  would be insufficient to establish the right to foreclose.

 Standing to sue is only one element of a foreclosure claim.              For

                                       19
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 39 of 66 PageID #: 184




  example, plaintiff's motion contains no admissible evidence that

  defendant defaulted in payments, that defendant owes plaintiff

  any money or even that defendant took out a mortgage loan.             If

  defendant does not owe plaintiff any money, plaintiff may not

  take defendant's his house.


        64.   For all of the foregoing reasons, plaintiff's motion for

  summary judgment should be denied with prejudice.

        65.   As for plaintiff's attorney's additional request to join

  various and sundry individuals as defendants without having

  identified a shred of proof that they live in the house or have

  anything to do with this case, it is respectfully submitted that

  these presumably innocent individuals should not be made

  defendants in a law suit that would likely cause them substantial

  financial and personal damages based solely upon plaintiff's

  attorney's personal opinion which has no evidentiary value.

        WHEREFORE I respectfully request an Order denying plaintiff s

  entire motion; awarding costs, sanctions and attorney's fees

  against the plaintiff; and for such other and further relief as

  the Court deems just.and proper.

  Affirmed: New York, New York
            December 14, 2013




                                             S.vJohn LeNoir, Esq.
                                             LENOIR LAW FIRM, PLLC
                                             Attorneys for Defendants
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 40 of 66 PageID #: 185




                                              KAHLIL GASPER and MARLENA
                                              GASPER
                                              2753 Broadway, Suite 251
                                              New York, NY 10025
                                              (212) 531-0284




  TO:   KNUCKLES, KQMQSINSKI & ELLIOTT, LLP
        Attorneys for Plaintiff
        565 Taxter Road
        Suite 590
        Elmsford, NY 10523
        (914) 345-3020




                                       21
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 41 of 66 PageID #: 186




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF QUEENS
                                            X    Index No. 33669/2009
   LIQUIDATION PROPERTIES, INC.
                                                 DBS1SMD2kHT'S AFFIDAVIT IN
               Plaintiff,                        OPPOSITIOW TO PIAINTIFF'S
                                                 MOTION FOR SUMMARY
               - against -                       JUDGMENT, ETC.
   MARLENA GASPER, KAHLIL GASPER, NEW
   YORK CITY ENVIRONMENTAL CONTROL BOARD;
   JOHN DOE #1" through ^MOHN DOE #10"

               Defendants.
                                            X


   STATE OF CALIFORNIA

   COUNTY OF                             ss.;

         KAHLIL B. GASPER s/h/a KAHLIL GASPER, being duly sworn,

   deposes and says:

        1.   I am a defendant homeowner in this action and as such I

   am fully aware of the facts and circumstances herein.
        2.   I make this Affidavit in opposition to plaintiff's

   motion for summary judgment striking my VERIFIED ANSWER to the
   unverified COMPLAINT; for a default judgment against the ^'non

   appearing" defendants; for substitution of a new entity as
   plaintiff in place and instead of the true plaintiff LIQUIDATION
   PROPERTIES, INC.; to join additional individuals as defendants;

   and for an order of reference.

        3.   I make this Affidavit in support of an award of costs,

   sanctions and attorney's fees against the actual and proposed
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 42 of 66 PageID #: 187




    plaintiffs; and for such other and further relief as the Court

   deems just and proper.

         4.   I make this Affidavit in conjunction with the Affidavit

   of my wife, Julia Grob, who has assisted me in every aspect of
   the defense against this foreclosure action since it was

   commenced.


         5.   Based upon ray own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely

   certain that I have never received a document called ^^COMBINED

   NOTICE TO AI3MIT'' or any document with a similar name.

         6.   Based upon my own knowledge and clear memory of all of

   the events that have occurred in this case, I am absolutely

   certain that I have never received a request or demand that I

   admit anything in or pertaining to this action.

         7.   Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely

   certain that I have never received a request or demand that I

   admit any statement or alleged fact in or pertaining to this
   action,


        8.    Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely

   certain that I have never received a request or demand that I

   admit the genuineness or truthfulness of any document in or

   pertaining to this action.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 43 of 66 PageID #: 188




         9.   Based upon my own knowledge and clear memory of all of

   the events that have occurred in this case, I am absolutely

   certain that I have never received a request or demand that I

   admit anything whatsoever in or pertaining to this action or

   otherwise related to this action.

         10. Since the beginning of this case, my wife Julia Grob

   and I have worked together on every aspect of my defense.         My

   wife and I have inspected every piece of correspondence or other
   materials received from anyone that pertained in any way to this

   action.    We have both carefully inspected and discussed each and

   every piece of mail or other document received in connection

   with this case.    After discussing each such piece of mail or

   document, my wife and I have discussed and decided together what

   if anything to do in response.      We have either taken action in

   response to the mail or document received or filed it in our

   comprehensive case file that we have maintained together.         Every

   item that we have received or sent that had any connection

   whatsoever to this action has been carefully filed.

        11.   My wife and I have both taken the defense of this

   action very seriously and both of us remember every document we

   have received or sent pertaining to this action.

        12.   My wife is as certain as I am that we never received

   any of the items described in Paragraphs 5 through 9 above.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 44 of 66 PageID #: 189




         13. Pursuant to my attorney's instructions, my wife and I
   recently discussed and confirmed with each other that no item
   described in Paragraphs 5 through 9 above.         Also pursuant to my

   attorney's instructions, we have both reviewed our jointly-

   maintained complete and comprehensive file of every document

   sent or received regarding this action, and no such document was

   located in our files.

         14. I am absolutely certain that no document described in
   Paragraphs 5 through 9 above, or any similar item, was received
   by my wife or me.

        15.     I have not admitted anything that plaintiff's

   attorneys claim that I have.

        16.    My attorney has advised me that the plaintiff has no

   basis to obtain the relief requested in its motion.

        WHEREFORE I respectfully request an Order denying

   plaintiff's entire motion; awarding costs, sanctions and
   attorney's fees against the plaintiff; and for such other and

   further relief as the Court deems just and proper.

   Executed:      ^               , California

               December    ^ , 2013



                                              Kahlil B. Gasper




                                      4   .
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 45 of 66 PageID #: 190




                                      ACKNOWLEDGMENT


     state of California   .
     County of                                     )


     On 1^1
         ' ^
            13^0*3                      before me,      (insert name and trtie ofthe officer)
     personally appeared       Kahlil B. Ga^r
     who proved to me on the basis of satisfactory evidence to be the persorKs) whose name{s)^are
     sut)scribed to the within instrument and acknowledged to me that he/she^ey executed the same in
     his/her/their authorized capacityOes), and that by his/her/their 8lgnature(s) on Ite instrument the
     per8on(s), or the entity upon behalf of which the person{s)acted, executed die Instrument.
     I certify under PENALTY OF PEIWURY under the laws of the State of Calilbmia that the foregoing
     paragraph is true and correct.

                                                                              CixnnfsliM #aotMH
     WITNESS my hand and official seal.                                      ^etvy pms•CMndi
                                                                                  >%Rtiifi OfiuMy   «


     Signature                                          <Seal)
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 46 of 66 PageID #: 191




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF QUEENS
                                               X   Index No. 33669/2009
   LIQUIDATION PROPERTIES, INC.
                                                   CERTIFICATE OP CQNPOPMITY
              Plaintiff,                           Affirmation of Affidavit
                                                   Dated and Notarized:
              - against -                          December     ^   / 2013
                         Attached
   MARLENA GASPER, KAHLIL GASPER, NEW
   YORK CITY ENVIRONMENTAL CONTROL BOARD;
   JOHN DOE #1" through ^VOHN DOE #10''

              Defendants.



                                              an attorney authorized to
   practice law in the Courts of the State of California, do hereby
   certify that the acknowledgment or proof upon the annexed document
   was taken in the manner prescribed by the laws of the State of
   California and conforms to the laws thereof.

   Dated:   December          2013




                                              Attorney at Law

                                Print name;
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 47 of 66 PageID #: 192




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF QUEENS
                                            X    Index No. 33669/2009
   LIQUIDATION PROPERTIES/ INC,
                                                 AFFIDAVIT IN OPPOSITION
               Plaintiff,                        TO PLAINTIFF'S
                                                 MOTIOaSf FOR SUMMARY
               — against ~                       JDDQSENT, BTC.

   MARLENA GASPER, KAHLIL GASPER, NEW
   YORK CITY ENVIRONMENTAL CONTROL BOARD;
   JOHN DOE #1" through "JOHN DOE #10"

               Defendants.



   STATE OF CALIFORNIA

   COUNTY OF                             ss.:



         JULIA A. GROB, being duly sworn, deposes and says:

        1.   I am the wife of KAHLIL B. GASPER s/h/a KAHLIL GASPER

   and am fully aware of the facts and circumstances herein.
        2.   I make this Affidavit in opposition to plaintiff's

   motion for summary judgment striking the VERIFIED ANSWER to the
   unverified COMPLAINT; for a default judgment against the "non

   appearing" defendants; for substitution of a new entity as
   plaintiff in place and instead of the true plaintiff LIQUIDATION
   PROPERTIES, INC.; to join additional individuals as defendants;
   and for an order of reference.

        3.   I make this Affidavit in support of an award of costs,

   sanctions and attorney's fees against the actual and proposed
   plaintiffs; and for such other and further relief as the Court
   deems just and proper.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 48 of 66 PageID #: 193




         4. I make this Affidavit in conjunction with the Affidavit
   of my husband, homeowner defendant KAHLIL GASPER s/h/a KAHLIL
   GASPER ('^KAHLIL"). I have assisted Kahlil in every aspect of
   the defense against this foreclosure action since it was
   commenced,

         5. Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely
   certain that we have never received a document called ^COMBINED
   NOTICE TO ADMIT" or any document with a similar name.

        6. Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely
   certain that we have never received a request or demand that
   Kahlil admit anything in or pertaining to this action.
        7. Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely
   certain that we have never received a request or demand that
   Kahlil admit any statement or alleged fact in or pertaining to
   this action.

        8. Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, 1 am absolutely
   certain that we have never received a request or demand that
   Kahlil admit the genuineness or truthfulness of any document in
   or pertaining to this action.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 49 of 66 PageID #: 194




         9. Based upon my own knowledge and clear memory of all of
   the events that have occurred in this case, I am absolutely

   certain that we have never received a request or demand that

   Kahlil admit anything whatsoever in or pertaining to this action
   or otherwise related to this action.

        10. Since the beginning of this case, I have worked
   together with Kahlil on every aspect of his defense. We have
   both inspected every piece of correspondence or other materials
   received from anyone that pertained in any way to this action.
   We have both carefully inspected and discussed each and every
   piece of mail or other document received in connection with this
   case. After discussing each such piece of mail or document, we
   have discussed and decided together what if anything to do in
   response. We have either taken action in response to the mail
   or document received or filed it in our comprehensive case file
   that we have maintained together.      Every item that we have

   received or sent that had any connection whatsoever to this

   action has been carefully filed.

        11.   Kahlil and I have both taken the defense of this

   action very seriously and both of us remember every document we
   have received or sent pertaining to this action.

        12.   We are both certain that Kahlil has never received any

   of the items described in Paragraphs 5 through 9 above.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 50 of 66 PageID #: 195




         13. Pursuant to Kahlil's attorney's instructions, Kahlil
   and I recently discussed and confirmed with each other that no
   item described in Paragraphs 5 through 9 above. Also pursuant
   to Kahlil's attorney's instructions, we have both reviewed our
   jointly-maintained complete and comprehensive file of every
   document sent or received regarding this action, and no such
   document was located in our files.

        14. I am absolutely certain that no document described in
   Paragraphs 5 through 9 above, or any similar item, was received
   by Kahlil or me.

        15.    Kahlil has not admitted anything that plaintiff's

   attorneys claim that he has.

        16. My attorney has advised us that the plaintiff has no
   basis to obtain the relief requested in its motion.

         WHEREFORE I respectfully request an Order denying
   plaintiff's entire motion; awarding costs, sanctions and
   attorney's fees against the plaintiff; and for such other and
   further relief as the Court deems just and proper.
                 A    •
   Executed:                        California
               December ^1 , 2013


                                           JuYik A. Grdb
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 51 of 66 PageID #: 196




                                    ACKNOWLEDGMENT


   State of Caiifb^mia
   County of


   On / 2.1^!                         before me.
          i I                                         {insert name and tittfe'of the officer](    ^
   personally appeared      JULIA A. GROB
   who proved to me on the basis of satisfactory evidence to be the per5on(s) whose name(s)is/are
   sut>scrlt)ed to the within instrument and admowledged to me that he/^e/they executed the same in
   his^eryiheir authorized capacity(ies}, and that by his/her/their slgnaturefs)on tte Instrument the
   persorKs), or the entity upon behalf of which the person(s)acted, executed the Instrument,
   I certify under PENALTY OF PERJURY under the laws of the State of Caflfornia that the foregoing
   paragraph is true and correct.


   WITNESS my hand and official seal.



   Signature                                         (Seal)
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 52 of 66 PageID #: 197




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF QUEENS
                                                    Index No. 33669/2009
   LIQUIDATION PROPERTIES, INC.
                                                    CERTIFICATE OF CONFOFMITY
               Plaintiff,                           Affirmation of Affidavit
                                                    Dated and Notarized:
               - against -                          December     ^ / 2013
                           Attached
   MARLENA GASPER, KAHLIL GASPER, NEW
   YORK CITY ENVIRONMENTAL CONTROL BOARD;
   JOHN DOE #1" through ^'JOHN DOE #10"

               Defendants,
                                               ■X


         If
                     tl.                       an attorney authorized to
   practice law in the Courts of the State of California, do hereby
   certify that the acknowledgment or proof upon the annexed document
   was taken in the manner prescribed by the laws of the State of
   California and conforms to the laws thereof.

   Dated:     December         2013




                                               Attorney at Law

                                 Print name:
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 53 of 66 PageID #: 198




                   EXHIBIT 3
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 54 of 66 PageID #: 199




                              GOLD ABSTRACT
                                              271 Madison,Suite 401
                                               New York, NY 10016
                          P # 646-341-9090/ F # 212-684-3033/ www.GoldAbstractcom

    September 11,2015

     Michael Lulkin


     RE:00206-A-GLD
     Marlena Gasper and Kahili Gasper
     187-40 Sullivan Road
     Queens, NY
     Block 10399 Lot 51


     Dear Sir/Madam,

     Gold Abstract Services has caused a search to be made In the City Register's Office of Queens County,
    for Last Owner Deed, mortgages,judgments and liens against the owner and the owner and captloned
     premises as of the effective date of 8/24/2015: Returns for which are as follows:. Returns for which as
    follows:


        1. Last Owner Deed recorded 11/20/2006 in CRFN 2006000643293.fcopy herein)
        2. See Mortgage schedule attached.
        3. Judgments and Lien search shows 1ECB vs. Marlena Gaspar.(see herein)
        4. Housing and Building Departmental search herewith.

     Nothing further found.

    The liability of this search is limited to the amount paid for same.




    Vince Sette
    Production Manager
    Gold Abstract Services
    425 Park Avenue
    6th Floor
     New York, NY 10022
    V:646867-6309 Ext. 302
    F: 212684-3033
    vs@goldabstract.com
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 55 of 66 PageID #: 200




                                             MORTGAGE SCHEDULE


    1. Mortgage made by Kahil Gasper and Mariena Gasper to Argent Mortgage Company LLC in the amount
    of $345,000.00 dated 9/01/2006 recorded 11/20/2006 in CRFN 2006000643294;

     la. Assignment of Mortgage made by Citi Residential Lending Inc., as Attorney in Fact of Argent
     Mortgage Company LLC to MERS,as nominee fbr CltiMortgage Inc, dated 1/13/2009 recorded
    2/17/2009 in CRFN 2009000045865;

     lb. Assignment of Mortgage made by Liquidation Properties, Inc. to MERS,dated 12/04/2009 recorded
     1/072010 in CRFN 201CK)0(MX)4993;

     Ic. Assignment of Mortage made by Citi Property Holdings, Inc.,f/k/a Liquidation Properties, Inc to
     Mariners Pacific Management LLC dated 8/15/2012 recorded 4/05/2013 In CRFN 2013000137542;

     Id. Assignment of Mortgage made by Mariners Padftc Management LLC to Goshen Mortgage LLC dated
    8/16/2012 recorded 4/05/2013 in CRFN 2013000137543;

     le. Assignment of Mortgage made by Goshen Mortgage LLC to GOBI I Trust 2011-1 dated 3/11/2013
     recorded 4/24/2013 in CRFN 2013000162457;

     If. Assignment of Mortgage made by GDBT1 Trust 2011-1 to Brightstar Asset Management I, LLC dated
    2/04/2015 recorded 3/26/2015 in CRFN 2015000103703;

     Ig. Assignment of Mortgage made by Brl^tstar Asset Management I, LLC to Assets Recovery 23, LLC
    dated 1/21/2015 recorded 3/26/2015 in CRFN 2015000103704.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 56 of 66 PageID #: 201




                   EXHIBIT 4
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 57 of 66 PageID #: 202




                                  Saving Money. Saving Homes. Saving Lives.


       Date of Audit: July 15,2009

       Primary Loan Audit Prepared for:

       Kahlil Gasper
       187-40 Sullivan Road
       StAlbans,NY 11412

       Loan Number:            9000046897
       Settlement Date:        August 26,2006

       Lender Name:            City Mortgage bic7SN Servicing Corporation
       Lender Address:         POBox 35
                               Eureka, CA 95502




       Truth in Lending Act(ULA)Primary Loan

       Violation #1:


       No preliminary disclosures were given to Mr. Gasper as required by 12 CFR §226.17(b)and
       226.19(a). This means that Mr. Gasper received no ULA disclosures at all. As a general rule,
       disclosures must be made before "consummation" of transaction. The disclosures need not be
       given at any particular time before consummation,except in certain mortgage transactions and
       variable rate transactions secured by the ctmsumers principle dwelling with a term greater than
       one year under § 226.19. Under § 226.19 the disclosures are to be given within 3 days of giving
       application or 3 days before consummation or whichever is eariier.

       No hemization of amount financed or disclosure telling Mr. Gasper he is entitled to that
       disclosure in writing was given as required by 12 CFR § 226.18(c).

       12 CFR § 226.18(c): Itemization ofamountfinanced.

       Disclosure required. The creditor has two alternatives in complying widi § 226.18(c):

          • The creditor may inform the consumer,on the segregated disclosures, that a written
            itemization of the amount financed will be provided on request,furnishing the
            itemization only if the customer in fact requests it.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 58 of 66 PageID #: 203




          • The creditor may provide an itemization as a matter of course, without notifying the
               consumer of the right to receive it or waiting for a request.

       Whether given as a matter of course, or only on request, the itemization must be provided at the
       same Hmft as the other disclosures required by § 226.18,although separate fiem those disclosures.

       In the alternative the lender can substitute the itemization of amount financed with the required
       "Good Faith Estimate". See next below:

       No Good Faith Estimate was issued:

       RESPA transactions: The real Estate Settlement and Procedures Act(RESPA)requires creditors
       to provide a good faith estimate of closing costs and a settlement statement listing the amounts
       paid by the consumer. Transactions subject to RESPA are exempt firom the requirements of
       § 226.18(c)if the creditor complies with RESPA's requirements for a good faitii estimate and
       settlement statement. The itemization of the amount financed need not be given, even though the
       contoit and timing of the good faith estimate and settlement statement under RESPA differ firom
       the requirements of §§ 226.18(c)and § 226.19(a)(2). If the creditor chooses to substitute
       RESPA's settlement statement for the itemization when re-disclosure is required under §
       226.19(a)(2),the statement must be delivered to the consumer at or prior to consummation. The
       disclosures required by §§ 226.18(c)and § 226.19(a)(2) may ^pear on tihe same page or on the
       same document as the good faith estimate or the settiement statement,so long as die requirements
       of§ 226.17(a) are met.

       Because a Good Faith Estimate was never received until the closing date, Mr. Gasper was denied
       the ability to determine if the true cost of the loan was excessive, therefore also denying him the
       opportunity to shop for more affordable lending terms.

       This is Negligent and a Breach of Rduciary Duty

       This is also a violation of the following:


               RESPA 12 use $2604fc)
               Regulation X24 CEK $3500.7
               Regulation Z 12 CJhR S226.19(a)
               The Good Faith Estimate(GFE^ of amounts/range of settlement costs(24CFR3500.7>
               The Unfair and Deceptive Practices Act
               The Consumer Protection Act
               The Truth in li^nHing Art fTlLA) 15 USC sec.1601 (a)informed use of credit
               The Consumer Loan Act


       Violation #2;

       No TIL(Truth-in-Lendingl was issued:


       The Truth-in-Lending Act requires "clear and conspicuous"disclosure to borrowers of the
       key provisions of their mortgages. This includes such details as the eventually reset interest
       rate,specific loan terms,and the total dollar amount the mor^ge will cost over time:
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 59 of 66 PageID #: 204



             § 129. Requirements for certain mortgages
             (1)SPECIFIC DISCLOSURES.~In addition to other disclosures required
             under this title, for each mortgage referred to in section 103(aa), the creditor
             shall provide the following disclosures in conspicuous tyjje size:
             (2)ANNUAL PERCENTAGE RATE.-In addition to the disclosures
             required under paragraph (1), the creditor shall disclose

                   (A)in the case of a credit transaction with a fixed rate of interest,
                   the annual percentage rate and the amount of the regular monthly
                    payment; or
                   (B)in the case of anv other credit transaction, the annual
                   percentage rate of die loan,the amount ofthe regular monthly
                   payment,a statement that the Interest rate and monthly
                   payment may Increase,and the amount of the maximum
                   monthly payment, based on the maximum interest rate allowed
                   pursuant to section 1204 of the Competitive Equality Banking Act
                    of 1987.


       Failure to provide a signed copy of the TIL is a violation of the Truth in
       Lending Act as well as the Real Estate Setdement and Procedures Act
       rendering the loan void and unsecured.

       Damages allowed by 15 USC § 1640(a):

       Actual:                          $2000
       Twice the Finance Charge:        $4000
       Statutory Penalty:               $2000
       Costs and Attomey Fees;          TBD

       Violation #3;

       No Broker contract was given as required by NY state law.

       Mortgage loan broker owes to both lender investor and borrower a fiduciary duty of highest good
       faith and is charged with duty of fullest disclosure of all material facts concerning transaction that
       might affect len^r investor's or borrower's decision. Barry v. Raskov(App.2 Dist. 19911 283
       Cal.RDtr.463.232 Cal.ADD.3d 447.


       Damage: $4,0(X).(X), plus costs and attomey fees.

       Violation #4:


       During the consummadon of Mr.Gasper's loan, no explanation of the closing documents and fees
       was provided. Mr. Gasper was compelled to proceed with the closing and signed the loan
       documents under duress and coercion.

       This is Negligent, a Breach of Fiduciary Duty and is in direct violation of the following:
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 60 of 66 PageID #: 205




          • (TJDAP^ Unfair and Deceptive Practices
          •    The(ECOA)Equal Credit Opportunity Act 15USC §1691 to 169If
          •    The Consumer Loan Act
          •    The Consumer F>mtection Act


       Violation #5:


           Some banks and mortgage companies steer customers to high rate lenders, including those
           customers who have fair or good credit, have ample money to put down,and can prove their
           income would be eligible for a conventional loan.

           In some cases,the customer is turned away before completing a loan application. In other
           cases, the loan application is denied and the borrower is referred to a high rate lender in order
           to get the deal done.The high rate lender is often an affiliate of the mortgage company,and
           kickbacks or referral fees are paid as an incentive to steer the borrower to tiiat lender.This is
           called Loan Steering and is illegal.

           The loan officer made a decision to put Mr. Gasper in a high risk loan based on high interest
           payments,and fees that have put Mr. Gasper in jeopardy of losing his home.

       This is Negligent, a Breach of Fiduciary Duty and is in direct violation of the following:

          • (TJDAP)Unfair and Deceptive Practices
          • The(ECOA)Equal Credit Qpoortunitv Act 15USC §1691 to 169If
          •    The Consumer Loan Act


       Violation #6:

       Failure to provide Mortage Broker Business Contract prior to consummation                 loan
       Mr.Gasper did not receive a copy of the Mortgage Broker Business Contract which outlines in
       detail the terms of the loan, broker fees, application fee, deposit, and services to be provided by
       mortgage brokerage business.
       Because Mr. Gasper failed to receive a copy of the aforementioned document, he was left
       unaware of the loan terms,interest rate, application, mortgage broker fee, yield sfaead premium
       and all other ^^plicable fees.

       This is Negligent, a Breach of Fiduciary Duty and is in direct violation of the following:

               Chanter 454- Mortgage Brokers & Solicitors(Written Agreements)
               RESPA(Real Estate Settlement and Procedures Act)
               Truth in Lending Act
               Equal Credit ODiX)rtunitv Act
              (IJDAP^ Unfair and Deceptive Practices Act
               The Consumer Protection Act
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 61 of 66 PageID #: 206



       Case Law


          People of California VS. Countrywide -

          Conq>liant#20-States that the defendant(Countrywide)originated loans with little or no
          regard to borrowers' long-term ability to afford them and to sustain home ownership.
          Complaint#21(b)-States that defendant(Countrywide)encouraged borrowers to refinance
          or obtain purchase money,financing widi complicated mortgage instruments like hybrid
          adjustable rate mortgages or payment options adjustable rate mortgages that were difficult to
          understand,(c)-States defendant(Countrywide) marketed these complex loan products to
          consumers by emphasizing the very low initial "teaser" or "fixed" rate while obfuscating or
          misrepresenting tte later steep monthly payments and interest rate increases or risk of
          negative amortization.
          Complaint#22-Defendant(Countrywide)also employed various lending policies to further
          their deceptive scheme and to sell ever-increasing number of loans, including(a)the dramatic
          easing of underwriting standards;(b)the increased use of low or no documentation loans
          whidi allow for no verification of stated income or stated assets or both,or no request for
          income or asset information at all;(c)urging borrowers to encumber their homes up to 100%
          or more of the assessed value; and(d)placing borrowers in "piggyback" second mortgages in
          the form of higher interest rate HELOCS while obscuring their total monthly payment
          obligations.
          Complaint#23- Also to further the deceptive scheme,defendant(Countrywide)created a
          high-pressure sales environment that propelled its branch managers and loan officers to meet
          high production goals and close as many loans as they could without regard to borrower's
          ability to repay. Defendant(Countrywide)high-pressure environment also propelled loan
          officers to sell the riskiest types of loans,such as payment option and hybrid adjustable rate
          mortgages, because loan officers could easily sell them by deceptively focusing borrowers
          attention on the low initial monthly payments or interest rates.
          Defendant(Countrywide)also made arrangements widi a large network of mortgage brokers
          to procure loans for defendant(Countrywide)and,through its loan pricing structure,
          encouraged these brokers to place homeowners in loans with interest rates higher than those
          for which they qualified, as well as prepayment penalty obligations. This system of
          compensation aided and abetted brokers in breaching their fiduciary duties to borrowers by
          inducing borrowers to accept unfavorable loan terms without full disclosure of the borrower's
          options and also compensating brokers beyond the reasonable value of the brokerage services
          they rendered.
          After careful review of Mr. Gasper's loan documents, the following was discovered:
          1. Adjustable Interest Rate
          2. Prepayment penalties
          3. A loan that exceeded Mr. Gasper's ability to repay
          4. Exuberant broker fees

          5. Exuberant & Inflated fees added to the settlement statement

          6. Coercion
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 62 of 66 PageID #: 207




           7. Loan steering
           8. Relaxed underwriting standards
           9. Lack of due diligence
           10. No regard towards Mr.Gasper's ability to repay the loan
       As proven in the proceeding case law, Ms. Gasper's loan shares several of the same
       characteristics the Defendant(Countrywide) has been sued for in several states including but not
       limited to the state of New York.

       This is Negligent and a Breach of Fiduciary Duty
       This is also a violation of the following:

                 RESPA 12 use $2604(c)
                 Regulation X24 CFR ^3500.7
                 Regulation Z 12 CFR ^226.19(a)
                 The Unfair and Deceptive Practices Act
                 The Consumer Protection Act
                 The Truth in Lending Act(TILA)15 USC sec.1601 (al informed use ofcredit
                 The ConsiiiTifir T /lan



       Violation #7:

       The amount financed on the TEL is understated by $13,227.00.
       Anything affecting the amount financed is a material violation of the TILA. This renders the
       TDLA disclosure ineffective.

       Damages allowed by 15 USC § 1640(a):

       Actual:                             $2000
       Twice the Finance Charge:           $4000
       Statutory Penalty:                  $2000
       Costs and Attomey Fees:             TED

       Local Comparable's- Value Depreciation

       According to a recent market analysis completed on the subject property located at 187-40
       Sullivan Road. Saint Albans. NY 11412. the current market value of said property is
       approximately $245,000.00. The mortgage held by Mr. Gasper is 21% higher tlm what the
       subject property is worth, thus eliminating refinancing as an option even under the new housing
       recovery plan which allows for a 105% LTV on default mortgage refinances.

       The subject proper^ has suffered a total depreciation amount in excess of$155,000 since August
       of 2006. A prepayment penalty prohibited Mr.Frank from refinancing into a more affordable
       mortgage.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 63 of 66 PageID #: 208




       This is Negligent, a Breach of Fiduciary Duty and is in direct violation of the following:
          • tlJDAP^ Unfair and Deceptive Acts and Practices
          •    The Consumer Loan Act
          •    The Consumer Protection Act


       Violation #8


       Mr. Gasper was charged twice for the same service:

       Loan Origination Fee: $8,625.00(2.5% of loan amount)

       Broker Fee: $1,000



       End of Audit.
Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 64 of 66 PageID #: 209




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



  Assets Recovery 23,LLC,

                  Plaintiff,                        Affirmation of Service
           -vs-



 Kahlil Gasper                                      CASE NO: 19cv02628(ENV-SJB)

                  Defendant,Pro Se.

                                          -X




           I, Kahlil Gasper, declare under penalty of peijury that I have served a copy of the

  attached Verified Answer upon Plaintiff Assets Recovery 23, LLC, attorney whose address is:

  Alan H. Weinreb, Esq., THE MARGOLIN & WEINREB LAW GROUP,LLP, 165 Eileen Way,

  Suite 101, Syosset, New York 11791.


 Dated: June 25,2019
        New York, New York

                                                    Respectfully submitted.




  Sworn to before me this                           Kahlil Gasper
  day of          ,2016                             Defendant Pro Se
                                                    3185 Perlita Ave.
                                                    Los Angeles, CA 90039
  Notary Public                                     (917)517-9006
            Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 65 of 66 PageID #: 210




             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF NEW YORK
                                                      -X


             Assets Recovery 23,LLC,

                                  Plaintiff,                   Affirmation of Service
                       -vs-



             Kahlil Gasper                                     CASE NO: 19cv02628(ENV-SJB)

                                  Defendant,Pro Se.

                                                      -X




                      I, Kahlil Gasper, declare under penalty of peijury diat I have served a copy of the

             attached Verified Answer upon Plaintiff Assets Recovery 23, LLC, attorney whose address is:

             Alan H. Weinreb, Esq., THE MARGOLIN & WEINREB LAW GROUP, LLP, 165 Eileen Way^

             Suite 101, Syosset, New York 11791.


             Dated: June 25,2019
                    New York, New York
J       ROBERT R.MCEV1LLY                 i
g NOTARY PUBLIC -CAUFORNIA ^              ^                    Respectfully submitted.
§    LOS ANGELES COUNTY
5 COMMISSION # 2132200
1 MY COMM. EXPIRES OCT. 30,2019


             Sworn toJ)efore me this                           Kahlil Gasper
             day of-CjUtue^ 201^                               Defendant Pro Se
                                                               3185 Perlita Ave.
                                                              Los Angeles, CA 90039
             Notarv Public*             y                     (917)517-9006
         Case 1:19-cv-02628-ENV-SJB Document 15 Filed 06/26/19 Page 66 of 66 PageID #: 211


                  MJL-PmmBE                                                                             CIVIL CODE § 118S


   A notary pulDlIc or oth?r          completlnQ this certificate verifies only trie identity of the individual* who signed the
   document to which this cartificate is attached, end ;iot the trutlifulness, accuracy, or validity of that document.


 State of California
                           Lm Angeles
 County of
                                                                    IRobeit i.
 On_ Jc/A/f- ^9\0l^                      before me,
                   Date'                                            Here Insert Name and Title of the Officer

 personally appeared           l/d^UL 6-A<?^afz,             1      N
                                                                    A ame(s) of Signer(s)




 who proved to me on the basis of satisfactony evidence to be th^personfe) whose name^]^^i(«
^etAjscribed to the within instrument and acknpwIeciQed to me thaCj^9j=»Q/th^ executed the same in
               authorized capacityO'ss), and that jwhis^sw^heir signaturffe)on the instrument the personts),
 oTthe entity upon behalf of which the person(^racted, executed the instrument.
                                                                 I certify under PENALTY OF PERJURY under the laws!
                                                                 of the State of California that the foregoing paragraph!
                                                                 is true and correct.

                                                                 WITNESS my hand and official seal.
                   ROBERT HMCEVILLY
           g NOTWYPUBUC-CAUFORNIA
           i      LOS ANGELES COUNTY
            ^COMMISSION #2132200                                 Sianatun
             MY COMM. EXPIRES Oa.30,2019
              ■ w ■ V ■) V « I                                                        Signature ofi Jotary Public



                Place Notary Seal Above
                                                           OPTIONAL
    I hough this section is optional, completing this infonvation can deter alteration of the document or
                         fraudulent reattachment of this form to an unintended document
  DescHption of Attached Docurasnt
  Title or Type of Document:
  Document Date:                                                                        Number of Pages:
  Signer(s) Other Than Named Above:
  Gapacity(ies) Claimed by Sigrier(s)
  Signer's Name:                                                     Signer's Name:
  □ Corporate Officer — Title{s):                                    □ Corporate Officer — Title{s):
  □ Partner — □ Limited □ General                                    □ Partner — □ Limited □ General
  □ Individual    □ Attorney in Fact                                 □ Individual     □ Attorney in Fact
  □ Trustee             □ Guardian or Consen^ator                    □ Trustee        □ Guardian or Conservator
  □ Other:                                                           □ Other:
  Signer Is Representing:                                            Signer Is Representing:

                                                                                                                  ••.•••r - /•."v •




  ©2015 National Notaiy Association ' wwvv.NationalNotary.org • 1-800-US NOiARY (1-800-8/6-382/) item #5907
